Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 08/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
RESPONSE TO ARGUMENTS
35 USC 112
	Applicant claim 27 amendment has been carefully considered. After careful consideration, applicant amendment is sufficient to overcome 35 USC 112 grounds of rejection. 
Claim Status
	The examiner acknowledges the amendment of claims 8, 15 & 19.  Applicants arguments filed on (09/01/2022) have been fully considered but are deemed moot in view of new grounds of rejection. Due to the variation in claim scope via amendments a new ground of rejection is proper. 
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5, 8, 15-20, 22 & 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over
Maeda et al. (U.S. Publication 2013/0182898) in view of Kumar et al. (U.S. Publication 2015/0019391) & ITO et al. (U.S. Publication 2015/0154449)
As to claims 8, 15 & 19, Maeda discloses an information processing apparatus comprising: at least one memory configured to store instructions (See Memories, Fig. 41 & [0371]); and at least one processor (53, Fig. 2 & [0091-0093, 0097, 0102, 0105] discloses an image processing unit) configured to execute the instructions to: detect a reference position indicating a position of a hand of a person included in a captured image from the captured image in which a display place of an item is imaged (S11-S14, Fig. 3 & [0099-0107] discloses tracking hand positions after hand acquisition); 
Maeda is silent to determining a motion of the person that holds an item both before and after the person has contact with the display place by analyzing the analysis target region decided for each of a plurality of captured images generated at different timepoints.
However, Kumar’s [0015] discloses determining a motion of the person that holds an item both before and after the person has contact with the display place by analyzing the analysis target region decided for each of a plurality of captured images generated at different timepoints.
 ([0015] discloses image analysis of a time period before and after a user interacts with an item at an inventory location…See examples of user motion image analysis.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Maeda’s disclosure to include the above limitations in order to facilitate automated inventory management.
Maeda in view of Kumar is silent to wherein in response to determining that a distance between the reference position and the display place decreases over time within the captured images, the motion is determined as the hand of the person being towards the display place, and wherein in response to determining that the distance between the reference position and the display place increases over time within the captured image, the motion is determined as the hand of the person being away from the display place.
However, ITO discloses wherein in response to determining that a distance between the reference position and the display place decreases over time within the captured images, the motion is determined as the hand of the person being towards the display place, and wherein in response to determining that the distance between the reference position and the display place increases over time within the captured image, the motion is determined as the hand of the person being away from the display place. (Abstract, Summary, Fig. 18 & [0116-0131] discloses identifying wrist position coordinates and relating them with the area bounding coordinates of a product… Examiner submits S12, Fig. 18 entering into a product area and S17, Fig. 18 moved out of a product area as a kin to increasing/decreasing distance between wrist position and product area bounds)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Maeda in view of Kumar’s disclosure to include the above limitations in order to distinguish reasoning surrounding product shelf removal (See Background).
As to claim 2, Maeda in view of Kumar & ITO discloses everything as disclosed in claim 19. In addition, Maeda discloses the at least one processor (53, Fig. 2 & [0091-0093, 0097, 0102, 0105] discloses an image processing unit) is further configured to decide a region having a predetermined shape with the detected reference position as a reference, as the analysis target region. (S11-S14, Fig. 3 & [0099-0107] discloses tracking hand positions after hand shape acquisition)
As to claims 4, 18 & 20, Maeda in view of Kumar & ITO discloses everything as disclosed in claim 1 but is silent to wherein the at least one processor is further configured to execute the instructions to determine a motion of the person holding an item by analyzing the decided analysis target region.
However, ITO’s Fig. 1-18 & Corresponding disclosure discloses wherein the at least one processor is further configured to execute the instructions to determine a motion of the person holding an item by analyzing the decided analysis target region. (See Figs. 16-17)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Maeda in view of Kumar & ITO’s disclosure to include the above limitations in order to facilitate object product association.
As to claims 5 & 24-25, Maeda in view of Kumar & ITO discloses everything as disclosed in claims 1 & 2 but is silent to wherein the at least one processor is further configured to execute the instructions to determine a motion of the person taking out an item from the display place by analyzing the analysis target region decided for each of a plurality of captured images generated at different timepoints.
However, ITO’s Fig. 1-18 & Corresponding disclosure discloses wherein the at least one processor is further configured to execute the instructions to determine a motion of the person taking out an item from the display place by analyzing the analysis target region decided for each of a plurality of captured images generated at different timepoints. (See Figs. 16-17)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Maeda in view of Kumar & ITO’s disclosure to include the above limitations in order to facilitate object product association.
As to claims 16 & 22, Maeda in view of Kumar & ITO discloses everything as disclosed in claim 19 respectively. In addition, Maeda discloses wherein the at least one processor is further configured to execute the instructions to determine a motion of the person not holding an item by analyzing the decided analysis target region. (S21, Fig. 3 & [0133-0136] discloses gesture recognition to recognize whether or not a gesture has been made based on above processing)(See Fig. 1, 4, 6, 22, 25, 28-29, 32-33 wherein no item is being held)
As to claim 17, Maeda in view of Kumar & ITO discloses everything as disclosed in claim 19. In addition, Maeda discloses wherein the at least one processor is further configured to execute the instructions to determine a motion of the person not holding an item both before and after contact with the display place by analyzing the analysis target region decided for each of a plurality of captured images generated at different timepoints. (S21, Fig. 3 & [0133-0136] discloses gesture recognition to recognize whether or not a gesture has been made based on above processing)(See Fig. 1, 4, 6, 22, 25, 28-29, 32-33 wherein no item is being held and display interaction)
As to claim 26, Maeda in view of Kumar & ITO discloses everything as disclosed in claim 4. In addition, ITO discloses wherein the at least one processor is further configured to execute the instructions to determine a motion of the person taking out an item from the display place by analyzing the analysis target region decided for each of a plurality of captured images generated at different timepoints. (See Figs. 16-17)
As to claim 27, Maeda in view of Kumar & ITO discloses everything as disclosed in claim 19 but is silent to wherein the at least one processor is further configured to execute the instructions to determine whether the item that the person holds before contact with the display place and the item that the person holds after with contact the display place are the same. 
However, Kumar’s [0015] discloses wherein the at least one processor is further configured to execute the instructions to determine whether the item that the person holds before contact with the display place and the item that the person holds after with contact the display place are the same. (See [0015] wherein a comparison is made between if a user is holding the same object before and after entering the inventory location)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Maeda in view of Kumar & ITO’s disclosure to include the above limitations in order to automate inventory counting.
Claims 3, 21 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over
Maeda et al. (U.S. Publication 2013/0182898) in view of Kumar et al. (U.S. Publication 2015/0019391) & ITO et al. (U.S. Publication 2015/0154449) as applied in claim 1, above further in view of in view of Dariush et al. (U.S. Publication 2010/0215257)
As to claim 3, Maeda in view of Kumar & ITO discloses everything as disclosed in claim 2 but is silent to wherein the at least one processor is further configured to decide a region having a predetermined shape with the detected reference position as a reference, as the analysis target region.
However, Dariush’s [0024] & Fig. 1 discloses wherein the at least one processor is further configured to decide a region having a predetermined shape with the detected reference position as a reference, as the analysis target region. (See [0024] wherein 100 detects a hand region based off of hand pose/posture and a depth image (i.e. a depth image values connote shape)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Maeda in view of Kumar & ITO’s disclosure to include the above limitations in order to efficiently and accurately capturing and recognizing hand postures in real time [0010].
As to claim 21, Maeda in view of Kumar, ITO & Dariush discloses everything as disclosed in claims 3 but is silent to wherein the at least one processor is further configured to execute the instructions to determine a motion of the person holding an item by analyzing the decided analysis target region.
However, ITO’s Fig. 1-18 & Corresponding disclosure discloses wherein the at least one processor is further configured to execute the instructions to determine a motion of the person holding an item by analyzing the decided analysis target region. (See Figs. 16-17)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Maeda in view of Kumar, ITO & Dariush’s disclosure to include the above limitations in order to facilitate object product association.
As to claim 23, Maeda in view of Kumar, ITO & Dariush discloses everything as disclosed in claim 3. In addition, Maeda discloses wherein the at least one processor is further configured to execute the instructions to determine a motion of the person not holding an item by analyzing the decided analysis target region. (S21, Fig. 3 & [0133-0136] discloses gesture recognition to recognize whether or not a gesture has been made based on above processing)(See Fig. 1, 4, 6, 22, 25, 28-29, 32-33 wherein no item is being held)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (U.S. Publication 2013/0182898) in view of Kumar et al. (U.S. Publication 2015/0019391) & ITO et al. (U.S. Publication 2015/0154449) as applied in claim 19 above further in view of Adachi et al. (U.S. Publication 2011/0298791)
As to claim 6, Maeda in view of Kumar & ITO discloses everything as disclosed in claim 1 but is silent to the at least one processor is further configured to determine an item which is a target of the motion of the person based on display information indicating a position of each item in the display place and a position of the reference position in a height direction included in the analysis target region.
However, Adachi’s [0085] & Figs. 1-29 disclose the at least one processor is further configured to determine an item which is a target of the motion of the person based on display information indicating a position of each item in the display place and a position of the reference position in a height direction included in the analysis target region.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Maeda in view of Kumar & ITO’s disclosure to include the above limitations in order to provide accuracy and precision in display item selection. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (U.S. Publication 2013/0182898) in view of Kumar et al. (U.S. Publication 2015/0019391), ITO et al. (U.S. Publication 2015/0154449) & Adachi et al. (U.S. Publication 2011/0298791) as applied in claim 6, above further in view of Dariush et al. (U.S. Publication 2010/0215257)
As to claim 7, Maeda in view of Kumar, ITO & Adachi discloses everything as disclosed in claim 6 but is silent to wherein the captured image is a depth image generated by a depth camera that images the display place from above, and wherein the at least one processor is further configured to determine the position of the reference position in the height direction based on a pixel value at the reference position in the depth image.
However, Dariush’s [0024] & Fig. 1 discloses wherein the captured image is a depth image generated by a depth camera that images the display place from above, and wherein the at least one processor is further configured to determine the position of the reference position in the height direction based on a pixel value at the reference position in the depth image. (See [0024] wherein 100 detects a hand region based off of hand pose/posture and a depth image (i.e. a depth image values connote shape)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Maeda in view of Kumar, ITO & Adachi’s disclosure to include the above limitations in order to efficiently and accurately capturing and recognizing hand postures in real time [0010].
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661